The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (U.S. Patent Application Publication 2015/0348850, hereinafter referred to as Lee) in view of Lin et al. (U.S. Patent 9530778, hereinafter referred to as Lin).
As to claim 1, Lee teaches 1. A method, comprising: exposing a plurality of channel regions including a p-type channel region and an n-type channel region; forming a gate dielectric layer over the plurality of channel regions; forming a work function metal (WFM) structure over the gate dielectric layer, wherein the WFM structure includes a p-type WFM portion formed over the p-type channel region and an n-type WFM portion formed over the n-type channel region, and forming a fill metal layer over the WFM structure such that the fill metal layer is in direct contact with both the p-type and n-type WFM portions. [Fig. 4~11]
Lee may not explicitly teach wherein the p-type WFM portion is thinner than the n-type WFM portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Lin to “use thinner p-type work function metal" in Lee according to Lin, for the further advantage of “utilizing known method of  adjusting thickness to alter threshold voltage”. 
As to claim 8, Lee and Lin teaches 8. A method of integrated circuit (IC) fabrication, comprising: providing a semiconductor device structure that includes: a substrate; a plurality of fins disposed over the substrate and extending in a first direction; and a gate trench disposed over the substrate and extending in a second direction that intersects the first direction, the gate trench exposing a portion of each of the plurality of fins; depositing an interfacial layer over the exposed portions of the plurality of fins; depositing a high-k dielectric layer over the interfacial layer; depositing an n-type work function metal (WFM) layer over the high-k dielectric layer; patterning then-type WFM layer to expose a portion of the high-k dielectric layer based on etch selectivity between then-type WFM layer and the high-k dielectric layer; and depositing a p-type WFM layer over the patterned n-type WFM layer and the exposed portion of the high-k dielectric layer. [Lee Fig. 4~11; Lin Fig.3; It has been known that by adjusting the thickness of the work function metal layer, the threshold voltage can be altered.(c5 L10-12)]


Claim 2, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Lin further in view of Steigerwald et al. (U.S. Patent Application Publication 2011/0147831, hereinafter referred to as Steigerwald).
 	As to claim 2, Lee and Lin may not explicitly teach 2. The method of claim 1, wherein the formation of the WFM structure comprises: depositing an n-type WFM layer over the gate dielectric layer; and patterning the n-type WFM layer to remove a portion of the n-type WFM layer deposited over the p-type channel region. [Fig 5, 7 teaches patterning the p-type WFM layer to remove a portion of the p-type WFM layer deposited over the n-type channel region. Lee]
Steigerwald teaches patterned different work-function metals [... In FIG. 1D, different work-function metals are patterned, such as by masking, and deposited using, for example, CVD or ALD, in gate trenches 107a, 107b and the transistor structures (step 307).  The particular work-function metal used depends on whether the transistor will be a PMOS transistor or an NMOS transistor…¶0015]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Lin and Steigerwald to “use patterned different work-function metals" in Lee and Lin according to Steigerwald, for the further advantage of “utilizing choice of whether the transistor will be a PMOS transistor or an  NMOS transistor”.

As to claim 9, Lee and Lin and Steigerwald teaches 9. The method of claim 8, further comprising, before the deposition of the n-type WFM layer: depositing a p-type WFM layer over the high-k dielectric layer; and patterning the p-type WFM layer to expose at least the portion of the high-k dielectric layer. [Steigerwald ¶0015]
Claim 3-4 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Lin in view of Steigerwald further in view of Xie et al. (U.S. Patent Application Publication  2018/0122709, hereinafter referred to as Xie).
As to claim 3, Lee and Lin and Steigerwald may not explicitly teach 3. (Original) The method of claim 2, wherein then-type WFM layer is patterned using a wet etch process based on etch selectivity between the n-type WFM layer and the gate dielectric layer.
Xie teaches this limitation [¶0050]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Lin and Steigerwald and Xie to “use selective etching" in Lee and Lin and Steigerwald according to Xie, for the further advantage of “utilizing know etch process with high selectivity”.

Claim 5-6, 21-22, 25-29 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Lin in view of Steigerwald further in view of Wang et al. (U.S. Patent Application Publication  2017/0213854, hereinafter referred to as Wang).
As to claim 5, Lee and Lin and Steigerwald may not explicitly teach 5. The method of claim 2, wherein the formation of the WFM structure further comprises forming a glue metal layer over the patterned n-type WFM layer.
Wang teaches this limitation [¶0017]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Lin and Steigerwald and Wang to “use different work function metal" in Lee and Lin and Steigerwald according to Wang, for the further advantage of “utilizing known method to adjust the threshold voltage in each region”.
As to claim 6, Lee and Lin and Steigerwald and Wang teach 6. The method of claim 5, wherein a portion of the glue metal layer that belongs to the p-type WFM portion is in direct contact with the gate dielectric layer. [Wang ¶0017]
As to claim 21, Lee and Lin and Steigerwald and Wang teaches 21. A method of integrated circuit (IC) fabrication, comprising: providing a semiconductor device structure that includes: a substrate; and a gate trench over the substrate and exposing first, second, and third channel regions; depositing an interfacial layer over the first, 
As to claim 22, Lee and Lin and Steigerwald and Wang teaches 22. The method of claim 21, further comprising forming a fill metal layer over the glue metal layer and in the gate trench. [Lee Fig. 11]
As to claim 25, Lee and Lin and Steigerwald and Wang teaches 25. The method of claim 21, wherein the glue metal layer is configured to provide a p-type work function over the third channel region. [see rejection claim 5]
As to claim 26, Lee and Lin and Steigerwald and Wang teaches 26. The method of claim 25, wherein the glue metal layer includes Ti, TiN, TaN, Ru, Mo, Al, WN, ZrSh, MoSh, TaSh, NiSh, or WN. [Wang ¶0031]

As to claim 28, Lee and Lin and Steigerwald and Wang teaches 28. The method of claim 27, wherein the glue metal layer includes Ti, Ag, TaAl, TaAlC, TiAlN, TaC, TaCN, TaSiN, Mn, or Zr. [Wang ¶0031]
As to claim 29, Lee and Lin and Steigerwald and Wang teaches 29. The method of claim 21, wherein the first, second, and third channel regions include semiconductor fins. [Lee Fig. 7, 11]
Claim 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee and Lin in view of Xie.
As to claim 11, Lee and Lin may not explicitly teach 11. The method of claim 8, wherein the etch selectivity is such that, during the patterning then-type WFM layer, an etch process etches then-type WFM layer at an etch rate that is at least 100 times faster than the high-k dielectric layer.
Xie teach teaches this limitation [Xie ¶0050]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Lin and Xie to “use selective etching" in Lee and Lin according to Xie, for the further advantage of “utilizing know etch process with high selectivity”.


Claim 23-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Steigerwald further in view of Wang further in view of Xie. 
As to claim 23, Lee and Lin in view of Steigerwald further in view of Wang further in view of Xie teach 23. The method of claim 21, wherein the patterning of then-type WFM layer includes using a wet etch process based on etch selectivity between the n-type WFM layer and the high-k dielectric layer. [see rejection claim 3]
As to claim 24, Lee and Lin in view of Steigerwald further in view of Wang further in view of Xie teach 24. The method of claim 23, wherein the etch selectivity is such that the wet etch process etches then-type WFM layer at an etch rate that is at least 100 times faster than the high-k dielectric layer. [see rejection claim 4]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571)270-5800.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JAEHWAN OH/Primary Examiner, Art Unit 2816